ACCEPTED
                                                                        01-15-00585-CR
                                                             FIRST COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                  10/22/2015 3:40:51 PM
                                                                  CHRISTOPHER PRINE
                                                                                 CLERK

                     NO. 01-15-00585-CR

                IN THE COURT OF APPEALS                FILED IN
                                                1st COURT OF APPEALS
                                                    HOUSTON, TEXAS
                       FIRST DISTRICT           10/22/2015 3:40:51 PM
                                                CHRISTOPHER A. PRINE
                                                         Clerk
                      HOUSTON, TEXAS


                        NO. 1344347

                     IN THE TRIAL COURT

                 338TH JUDICIAL DISTRICT

                 HARRIS COUNTY, TEXAS


AMBER RAE THORNTON           §             APPELLANT

VS.                          §

THE STATE OF TEXAS           §             APPELLEE


             MOTION FOR EXTENSION OF TIME
             FOR FILING APPELLANT'S BRIEF


                                 ALLEN C. ISBELL
                                 2016 Main St., Suite 110
                                 Houston, Texas 77002
                                 713/236-1000
                                 Fax: 713/236-1809
                                 STATE BAR NO. 10431500
                                 Email:allenisbell@sbcglobal.net

                                 COUNSEL ON APPEAL
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW AMBER RAE THORNTON, appellant, by and through her

retained counsel on appeal, and respectfully requests this Honorable Court

grant an Extension of Time for Filing an Appellant's Brief. The present date

for filing the Brief is October 23, 2015, and it is respectfully requested that said

time be extended until December 22, 2015. For cause, appellant would show

the Court as follows:

                                         I.

      On June 10, 2015, appellant was convicted of Aggravated Robbery-

Serious Bodily Injury, in the 338th District Court of Harris County, Texas

entitled The State of Texas vs. AMBER RAE THORNTON, in Cause Number

1344347 and was sentenced to fifty (50) years confinement in the Texas

Department of Criminal Justice, Institutional Division. No Motion for New Trial

was filed and written Notice of Appeal was given June 25, 2015.

                                        II.

      Counsel is unable to timely file the Brief within the time period from the

first extension of filing the Reporter’s Record for the following reasons:

      1.     Counsel is preparing for the following Trials:

             •     State vs. Aguilar, No. 1370058 (Murder)(set to begin
                   October 26, 2015)

c:\appeals\thornton\extension                                                     2
             •      State vs. Contreras, No. 1328812 (Capital Murder)(set to
                    begin November 6, 2015)

             •      State vs. Morris, No. 1458287 (Aggravated Robbery)(set to
                    begin November 6, 2015)

      2.     Counsel had to prepare for the following Trials:

             •      State vs. Simon, No. 1391357 (Capital Murder)(previously
                    set to begin October 22, 2015)

      3.     Counsel has recently represented the following in court: State vs.
             Aguilar, No. 1370058; State vs. Allen, Nos. 1475254 & 1403306;
             State vs. Caplan, No. 1449686; State vs. Collins, No. 1468713;
             State vs. Cornelius, No. 1483722; State vs. Dornes, No.
             1477372; State vs. Hastings, No. 1464287; State vs. Hornsby,
             Nos. 1455466, 1455467 & 1455768; State vs. Johnson, No.
             1485392; State vs. Joyner, No. 1358039; State vs. Koch, No.
             1473727; State vs. Landon, No. 1370845; State vs. Nuñez-
             Reyes, No. 1476299; State vs. Palmer, No. 1419391; State vs.
             Sanfelippo, No. 1479165; State vs. Simon, No. 1391357; State vs.
             Taylor, No. 1481280; State vs. Vallier, No. 1480767; State vs.
             Zumoff, No. 1485229;

                                       III.

      Counsel feels that if the additional time is granted, the Brief in this cause

will be filed timely.

                                       IV.

      This is the first (1st) extension requested.




c:\appeals\thornton\extension                                                    3
                                         V.

      This motion is urged at the first opportunity as appellant will suffer

irremediable harm if it is not granted.

      WHEREFORE, PREMISES CONSIDERED, appellant prays that this

Honorable Court grant this extension of time in which to file the Appellant's

Brief until December 22, 2015.

                                              Respectfully submitted,

                                              /s/ Allen C. Isbell
                                              ALLEN C. ISBELL
                                              2016 Main St., Suite 110
                                              Houston, Texas 77002
                                              713/236-1000
                                              Fax No. 713/236-1809
                                              STATE BAR NO. 10431500
                                              Email: allenisbell@sbcglobal.net

                                              COUNSEL ON APPEAL


                                Certificate of Service

      I hereby certify that on this 22nd day of October, 2015, a true and correct

copy of the foregoing motion was sent to the District Attorney's Office,

Appellate Division, and to Ms. Amber Rae Thornton, appellant.


                                              /s/ Allen C. Isbell
                                              ALLEN C. ISBELL


c:\appeals\thornton\extension                                                    4
                           Certificate of Compliance

      The undersigned attorney on appeal certifies this motion is computer

generated and consists of 602 words. Counsel is relying on the word count

provided by the Word Perfect computer software used to prepare the motion.


                                          /s/ Allen C. Isbell
                                          ALLEN C. ISBELL




c:\appeals\thornton\extension                                           5